Appeal by the defendant from a judgment of the Supreme Court, Kings County (Parker, J.), rendered July 25, 2008, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
After a hearing, the Supreme Court properly denied that branch of the defendant’s omnibus motion which was to suppress the weapon recovered by the police (see People v Pines, 99 NY2d 525 [2002]). Fisher, J.P., Covello, Angiolillo and Roman, JJ., concur.